DETAILED ACTION

1)       Acknowledgement is made of Amendment received on 3/8/2021.                 Claims 5, 20-21 are amended and claims 33-69 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   2)       Claims 1-32, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 recites the limitation "a resultant carboxymethyl cellulose (CMC)" in    line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim is indefinite and unclear if the pulp includes CMC.
Claim 1 is unclear as to how or by what process "a resultant carboxymethyl cellulose (CMC)" is obtained.
Claims 20, 21, are unclear and indefinite since “a basis weight” applies to a web or to a sheet and does not apply to a pulp. 
 there is insufficient antecedent basis for this limitation in the claim.      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     3)       Claims 1-32, are rejected under 35 U.S.C. 103 as being unpatentable over Harriott et al. (US 2006/0142481).
Claims 1-2, 8, 11, 14: Harriott discloses a pulp that includes crosslinked cellulose fibers.  The crosslinking of cellulose is by providing a composition of cellulose fibers from a pulping process and a crosslinking agent, such as, ethylene glycol diglycidyl ether [0059].  The resultant is carboxymethyl cellulose (CMC).  Harriott does not specifically recite the claimed pulp properties of CMC viscosity, brightness and water retention value (WRV), however, in view that the invention is disclosed to be substantially structurally identical, the claimed properties or functions are presumed to be inherent or at least would have been obvious to one skilled in the art at the time the invention was filed.    
Claims 3, 32: the invention is disclosed per claim 1, above.  The pulp is kraft pulp [0093]. 

Claim 5: the invention is disclosed per claim 1, above.  It would have been obvious that to one skilled in the art the pulp is at least partially insoluble in cupriethylenediamine (cuen) in view that “partially insoluble” is not defined.  
Claim 6: the invention is disclosed per claim 1, above.  Lignin is disclosed.   It would have been obvious to one skilled in the art that the amount of pulp lignin in the CMC be optimized in order to obtain desired product results.   
Claim 7: the invention is disclosed per claim 1, above.  High hemicellulose content [0020] is disclosed.  It would have been obvious to one skilled in the art that the hemicellulose content exceeds 10 %.
Claim 9: the invention is disclosed per claim 1, above.  The CMC color is not a feature structurally differentiating over the prior art.  
Claims 10, 12-13, 16-17, 22-23: the invention is disclosed per claim 1, 3, above.  Harriott does not recite the claimed properties of CMS turbidity, alkaline resistance as measured by R18 value, crystallinity index, density, freeness, however, in view that the invention is disclosed to be substantially structurally identical, the claimed properties or functions are presumed to be inherent or at least would have been obvious to one skilled in the art at the time the invention was filed.   See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Claim 15: the invention is disclosed per claim 1, above.  No cellulose-II is disclosed. 
Claims 18-19: the invention is disclosed per claim 1, above.  The pulp brightness  is not a feature structurally differentiating over the prior art.  
Claims 20-21: the invention is disclosed per claim 1, above.   A basis weight applies to a web or to a sheet and does not to a pulp. 
Claims 24-27: the invention is disclosed per claim 1, 3, above.  Harriott is silent on the pulp AOX content.  In view that the AOX is washed out following the crosslinking process it would have been obvious to one skilled in the art that the AOX content in the pulp be minimized to ppm level in order to obtain desired product results. 
Claims 28, 31: the invention is disclosed per claim 1, above.   The crosslinked cellulose fibers include crosslinks derived from a glycidyl ether crosslinker having two or more glycidyl groups ([0059]-[0064]).
Claims 29-30: the invention is disclosed per claim 1, above.   The glycidyl ether crosslinker having a weight average molecular weight within the claimed range is disclosed [0029].  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4)       Claims 1-32, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27, of U.S. Patent No. 9,771,687.   Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and the patent claims disclose pulp, comprising: crosslinked cellulose fibers, wherein the pulp has: a resultant carboxymethyl cellulose viscosity greater than or equal to 60 centipoise, a brightness greater than or equal to 75%, and a water retention value greater than or equal to 1.0 g/g.  It would have been obvious to one skilled in the art at the time the invention was filed that the pulp water retention value greater than or equal to 1.0 g/g includes the pulp water retention value greater than or equal to 1.1 g/g. 

Response to Amendment 
5)       Applicant allege that the claims rejection under 35 USC 112(b) second paragraph, are not proper because similar claims were not rejected in a sister patent application that resulted in US patent 9,771,687.
          The rejections as recited in item 2 above are proper.  The Office has reviewed but is not guided by the office action in a previous case.
Applicant alleges that the cited prior art, Harriott, does not disclose the pulp having the properties of CMC viscosity, brightness and water retention value (WRV),
Harriott does not specifically recite the claimed pulp properties of CMC viscosity, brightness and water retention value (WRV), however, in view that the invention is disclosed to be substantially structurally identical, the claimed properties or functions are presumed to be inherent or at least would have been obvious to one skilled in the art at the time the invention was filed.    

Conclusion
6)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MARK HALPERN/Primary Examiner, Art Unit 1748